42 F.3d 1403
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Eufemio PEREZ, a/k/a Diego Ceballos, Defendant-Appellant.
No. 92-50717.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 20, 1994.*Decided Nov. 15, 1994.

Before:  CHOY, SKOPIL, and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Eufemio Perez pleaded guilty to conspiracy to possess cocaine with the intent to distribute, 21 U.S.C. Sec. 846, preserving his right to appeal the district court's denial of his motions to suppress.  On appeal, he contends that the district court erred in concluding that police had probable cause to search and arrest.  We reject his contentions, and we affirm.


3
The district court concluded that Perez lacked standing to challenge the search and, alternatively, that there existed probable cause to justify the search.  We need not decide whether Perez lacked standing.  We have already held in the separate appeal by Perez's coconspirators that the search was adequately supported by probable cause.  United States v. Vasquez, Saltaris, and Gonzalez-Perez, Nos. 92-50643, 92-50647, 92-50661 (9th Cir.  May 19, 1994) (unpublished disposition).  Perez has offered no rationale for us to reject our prior conclusion.


4
We also agree with the district court that there was probable cause for Perez's warrantless arrest.  Probable cause to arrest exists when the facts and circumstances within an officer's knowledge are sufficient to warrant a prudent person to believe a suspect has committed, is committing, or is about to commit a crime.  United States v. Puerta, 982 F.2d 1297, 1300 (9th Cir.1992).  The district court's finding was based on evidence obtained from a task force surveillance operation that resulted in the seizure of 130 kilograms of cocaine, and established that Perez was a participant in the ongoing criminal operation.  See United States v. Valencia, 24 F.3d 1106, 1108 (9th Cir.1994) (upholding finding of probable cause to support arrest of Perez's coconspirator).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3